TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 13, 2015



                                      NO. 03-12-00314-CV


                                 Dr. Saung Zin Park, Appellant

                                                  v.

     Escalera Ranch Owners' Association, Inc. and Rostrata Builders, Inc., AppelleeS




      APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                     OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on February 9, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in those portions of the trial court’s judgment granting injunctive relief, attorneys’ fees, interest,

and costs to Escalera Ranch Owners’ Association, and therefore, we affirm those portions of the

trial court’s judgment and affirm that Park take nothing on his counterclaims against Escalera

Ranch Owners’ Association. However, we find that there was reversible error in the portion of

the trial court’s judgment dismissing Park’s claims against Rostrata Builders, Inc. with prejudice,

and therefore, we reverse that portion of the trial court’s judgment and remand the case to the

trial court to allow Park to replead to cure the defects in his complaint against Rostrata Builders,

Inc. Park shall pay costs incurred by himself and by Escalera Ranch Owners’ Association
relating to this appeal, both in this Court and the court below. Rostrata Builders, Inc. shall pay

costs incurred by itself relating to this appeal, both in this Court and the court below.